PER CURIAM:
James Edward Brown appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his petition for a writ of audita querela. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. United States, No. 9:07-cv-03285-GRA, 2008 WL 153557 (D.S.C. filed Jan. 14, 2008; entered Jan. 15, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.